DETAILED ACTION
Claims 1-20 are presented for examination.
This office action is in response to submission of application on 10-SEP-2020.
Claim 9 indicated as having allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "performing diffusion-based dynamic fracture/reservoir simulation for calculating hydrocarbon recovery and efficiency of a hydrocarbon process" ad “wherein the step of performing diffusion-based dynamic fracture/reservoir simulation includes steps of” where the claim does not introduce the term “diffusion-based dynamic/reservoir simulation”. Examiner recommends “a diffusion-based dynamic/reservoir simulation”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “at an end of current development cycle”. Examiner recommends “at an end of the current development cycle”. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the term “best” which is a relative term which renders the claim indefinite. The term “best” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not contain discussion of how to determine “best”. Examine recommends removing the term.
Claim 9 recites the limitation “a diffusion-based model for a matrix and assuming infinite conductivity fractures”. It is unclear is the “diffusion based model” is the same as the “diffusion-based dynamic/reservoir simulation” of Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over 
Sun et al., “Numerical simulation of CO2 huff-n-puff in complex fracture networks of unconventional liquid reservoirs” [2016] (hereinafter ‘Sun’) in view of
AGUILERA et al., U.S. Patent Application Publication 2018/0347328 A1 (hereinafter ‘AGUILERA’).

Regarding Claim 1: A method for improved prediction and enhancement of hydrocarbon recovery from ultra-tight unconventional reservoirs for both primary production and any subsequent solvent huff'n'puff periods, comprising steps of: 

    PNG
    media_image1.png
    423
    761
    media_image1.png
    Greyscale
Sun teaches defining one or more initial properties of a reservoir and integrating characterization data of the reservoir; (Table 2 Sun teaches the initial water saturation and reservoir pressure, i.e. properties of a reservoir and includes the permeability/porosity i.e. characterization data of the reservoir)
Sun teaches defining a wellbore trajectory for each of at least one well and one or more parameters associated with a completion/reservoir stimulation design; (Pg. 490 left col ¶1 – right col ¶1 Sun teaches the wellbore trajectory and the hydraulic fractures, i.e. parameters associated with completion/reservoir simulation design “…In Fig. 12, the green dots represent the locations of microseismic events. Red line segments indicate hydraulic fractures, and the blue ones are the connected natural fractures. Solid black line segment indicates the well trajectory…”)
Sun teaches determining whether to commence or continue enhanced oil recovery (EOR) or enhanced gas recovery (EGR) cycles, wherein the step of performing diffusion-based dynamic fracture/reservoir simulation includes steps of: (Pg. 482 left col ¶2 Sun teaches the use of EOR and determining if EOR should be preformed based on fracture geometry models or dual continuum models, i.e. diffusion-based simulation “…Hydraulically fractured horizontal wells usually die out in a few years once the fluids within the fractures are produced, which is followed by a very long production history with extremely low production rate. Such characteristic requires Enhanced Oil Recovery (EOR) technique to restimulate the depleted wells. So far, the potential of CO2 huff-n-puff in ULRs has been studied for simple fracture geometry or dual continuum models. Hawthorne et al. (2013) proposed five conceptual steps for CO2 huff-n-puff based EOR approach in unconventional reservoirs. In order to verify the proposed five-step mechanisms, they performed a series of laboratory CO2 exposure experiments and showed that CO2 effectively recovered oil from the Bakken source rock and reservoir rock…”)
Sun teaches wherein the step of executing the flow and transport module includes calculating time-dependent reservoir properties that includes at least one of pressure, temperature, saturation, composition, geomechanics, fluid production, or injection rates at each of the at least one well. (Pg. 483 right col ¶2 Sun teaches determining time-dependent parameters for the production “…The postprocessor reads in simulation results and performs visualization for both time-dependent and time-independent parameters. Sensitivity analysis generates numerous fracture realizations, and investigates the effect of both natural fractures as well as simulation grids on production performance. Among those realizations, the most possible fracture network can be chosen by history matching with production data, and then being used for production forecast…”)

Sun does not appear to explicitly disclose
specifying operating conditions for a current development cycle; 
performing diffusion-based dynamic fracture/reservoir simulation for calculating hydrocarbon recovery and efficiency of a hydrocarbon process; and 
performing an iterative coupling of a step of executing a fluid property module and a step of executing a flow and transport module; and 
calculating hydrocarbon recovery during the current development cycle or at an end of current development cycle, wherein in the step of executing the fluid property module, a cubic equation of state (EOS) is used to relate thermodynamic variables to equilibrium properties of phases, the thermodynamic variables comprising at least one 

However, AGUILERA teaches specifying operating conditions for a current development cycle; ([0075] AGUILERA teaches the injection and production cycles, i.e. development cycles contain specific conditions such as the period of production and the number of cycles “…In some embodiments, the duration of each injection and production cycle increases with increased cycles of production. In some embodiments, the duration of each injection and production increases after a predetermined number of cycles. For example, during a first period, injection and production occur for 50 days each; during a second period, injection and production occur for 75 days each; during a third period, injection and production occur for 100 days each; and during a fourth period, injection and production occur for 150 days each…”)
AGUILERA teaches performing diffusion-based dynamic fracture/reservoir simulation for calculating hydrocarbon recovery and efficiency of a hydrocarbon process; and ([0075] AGUILERA teaches the recovery of hydrocarbon while looking at the oil recovery factor, i.e. efficiency based on the oil gas recovery “…Several combinations of horizontal lengths, fracturing stages and half-length of hydraulic fractures were considered in efforts to obtain the combination that leads to maximum recovery factors after 10 years of production. Well locations are shown in the map view of FIG. 4 that also includes gas saturation after 10 years of production and gas injection (scenario 41). The horizontal wellbores are 1080 m long, there are 9 fracturing stages in each well, 240 m fracture half-length, and injection of both recycling and supplemental dry gas. Scenario 42 is the same but includes 12 fracturing stages. Scenario 43 is the same as 42 but adds a shorter production horizontal well in the western part of the structure and a third vertical injection well to drain more efficiently stranded gas stored in that region. In scenario 41 the gas and oil recovery factors are 23.2% and 21.9%, respectively. In Scenario 42 the gas and oil recovery factors are 27.6% and 25.7%. In scenario 43 the gas recovery and oil recovery factors amount to 29.7% and 26.9%. Recovery without gas injection was in the order of 19%...”)
AGUILERA teaches performing an iterative coupling of a step of executing a fluid property module and a step of executing a flow and transport module; and ([0125] AGUILERA teaches the mass transport of the gas and oil phases, i.e. fluid properties “…The Example takes into account molecular diffusion as mass transport mechanism. Sigmund correlation is used to calculate gas phase and oil phase diffusion coefficients…”
Further, [0131] AGUILERA teaches subsequent, i.e. iterative simulation of flow in the matrix “…A matrix permeability of 0.005 millidarcys allows the injected gas (70% C1+20% C3+10% C6) to flow into the matrix and increase oil recovery. For methane injection, the increment becomes important when matrix permeability is 0.01 millidarcys. Subsequent single porosity simulations use a 0.01 millidarcys matrix permeability. It is found that the shale oil reservoir performance under gas injection is strongly affected by matrix permeability when using single porosity models…”)
AGUILERA teaches calculating hydrocarbon recovery during the current development cycle or at an end of current development cycle, wherein in the step of executing the fluid property module, a cubic equation of state (EOS) is used to relate thermodynamic variables to equilibrium properties of phases, ([0112] AGUILERA teaches the EOS model for the phase equilibrium “…The near-well phase equilibrium and fluid flow interactions are accurately represented using a fine corner grid with fluid properties calculated from an equation of state (EOS) model…”)
AGUILERA teaches the thermodynamic variables comprising at least one of pressure, temperature, or compositions, and ([0112] AGUILERA teaches the bottom hole pressure “…Production constraints: Maximum surface gas production rate and minimum bottomhole pressure. If a producer is not able to meet the surface production rate, the gas rate is reduced to meet the minimum bottomhole pressure…”)
AGUILERA teaches the properties of phases comprising at least one of density, saturation, or composition, ([0122] AGUILERA teaches the model containing the composition of the oil “…In Example 2, a model of a shale oil reservoir was built using a compositional simulator (GEM, CMG). Data were gathered from the Eagle Ford shale literature. The oil composition was simplified to pseudo-components in order to reduce simulation times (Table 1 )…”)
Sun and AGUILERA are analogous art because they are from the same field of endeavor, simulation using the method of “huff-n-puff” for a reservoir.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the determining whether to commence or continue enhanced oil recovery (EOR) or enhanced gas recovery (EGR) cycles, wherein the step of performing diffusion-based dynamic fracture/reservoir simulation as disclosed by Sun by specifying operating conditions for a current development cycle and performing diffusion-based dynamic fracture/reservoir simulation for calculating hydrocarbon recovery and efficiency of a hydrocarbon process and performing an iterative coupling of a step of executing a fluid property module and a step of executing a flow and transport module and calculating hydrocarbon recovery during the current development cycle or at an end of current development cycle, wherein in the step of executing the fluid property module, a cubic equation of state (EOS) is used to relate thermodynamic variables to equilibrium properties of phases, the thermodynamic variables comprising at least one of pressure, temperature, or compositions, the properties of phases comprising at least one of density, saturation, or composition as disclosed by AGUILERA.
One of ordinary skill in the art would have been motivated to make this modification in order to include the effects of diffusion in the model as discussed by AGUILERA in ¶[0147] “So far, all simulations in these examples have considered the effects of molecular diffusion. In order to determine the relevance of this phenomenon in the performance of a gas injection project in a shale oil container, additional simulations are done neglecting diffusion effects. Table 7 summarizes the simulations results. In the single porosity model, diffusion does not play an important role in oil recovery by gas injection; increment in oil recovery is almost the same when diffusion occurs and when it is neglected. On the contrary, when the shale is naturally fractured (dual permeability and dual porosity models), diffusion has a significant impact on oil recovery. When diffusion is neglected, the injected gas flows directly to the production well through the fractures instead of penetrating the matrix. This can negatively affect negatively oil production as shown in Table 7. When diffusion occurs, oil recovery may be increased due to transfer of solute from the fractures to the matrix emanating from a concentration gradient. Gas injection may improve oil recovery in fractured shale reservoirs in the absence of diffusion effects when there is miscibility…”

Regarding Claim 2: Sun and AGUILERA teach The method of claim 1, 
Sun teaches wherein the one or more initial properties of the reservoir include at least one selected from the group of a pressure, a temperature, a thickness, a porosity, a depth, fluid saturations and compositions of the reservoir. (Table 2 [shown above] Sun teaches the initial reservoir pressure)

Regarding Claim 3: Sun and AGUILERA teach The method of claim 1, 
Sun teaches wherein the one or more parameters associated with the completion/reservoir stimulation design include a well spacing, a completed lateral length, properties of a stimulated fracture network, and best technical estimates for saturation, a fracture spacing, and fracture orientations in a subsurface. (Pg. 488 left col ¶3 Sun teaches the fracture spacing “…For modeling complex fracture networks, dual continuum approaches are able to match production history by tuning parameters such as fracture spacing and fracture permeability without explicit honoring fracture geometry information, resulting in inaccurate pressure graphs and oil recovery…”)

Regarding Claim 4: Sun and AGUILERA teach The method of claim 1, wherein the operating conditions for the current development cycle comprise 
Sun teaches primary production conditions for the primary production and (Pg. 488 left col ¶3 Sun teaches the parameters of the production, i.e. production conditions “…Similarly, as the previous section, the effect of other parameters was investigated on both cumulative oil production and oil incremental percentage. Table 5 shows comparison of incremental percentage of the recoverable oil for all the cases. The third column represents the default input parameters from the previous Case 1, for which the cumulative oil production after huff-n-puff equals to 1841.53 bbl…”)
Sun teaches huff'n'puff operating conditions for the subsequent solvent huff'n'puff periods. (Pg. 487 left col ¶1 – right col ¶1 Sun teaches the injection, i.e. solvent period and determining the injection operating parameters, i.e. operating conditions “…For the fie ld model, convection due to pressure drawdown can be considered to be the dominating mechanism instead of diffusion, which is different from the core scale simulations where the diffusion is dominating mechanism for oil recovery. Furthermore, regarding injection operating parameters, the later the initial injection time, the larger the injection rate, the higher the injection pressure, the longer the injection length, and the more the cycles, the more chances to repressurize the reservoir and provide gas drive to assist production under immiscible condition. However, economic analysis needs to be investigated in order to estimate the optimal CO2 operating parameters…”)

Regarding Claim 5: Sun and AGUILERA teach The method of claim 4, 

    PNG
    media_image2.png
    631
    810
    media_image2.png
    Greyscale
Sun teaches wherein the primary production conditions include management of bottom-hole-pressure (BHP), surface pressures, and production rates versus time. (Fig. 4 and Pg. 484 Sun teaches production pressure, i.e. surface pressure and the BHP for difference cycles over time vs cumulative oil production, i.e. production rates “… In short, we will fully explore the effect of production pressure, permeability and porosity of both matrix and fractures, capillary pressure, diffusion coefficient, CO2 injection beginning time, injection rate, injection pressure, injection cycle length, soaking length, and number of cycles on well performance…”)

Regarding Claim 6: Sun and AGUILERA teach The method of claim 4, 
Sun teaches wherein the huff'n'puff operating conditions include defining each duration of injection (huff), soaking (soak), and production (puff) interval in the current (Pg. 490 Table 12 Sun teaches the interval  of the different operating conditions, soaking length, injection length, and production length.)

    PNG
    media_image3.png
    306
    1630
    media_image3.png
    Greyscale

Sun teaches selection of solvent composition, solvent slug size, and injection constraints, and the injection constraints (Pg. 490 right col ¶2 Sun teaches the injection is CO2, i.e. solvent composition, with a 2.4 reservoir pore volume, i.e. solvent slug size at a rate of 500 Mscf/day for 30 days, i.e. injection constraints “…Table 12 shows input reservoir and fracture properties as well as CO2 injection related parameters. The total pore volume from the simulator shows around 1.48 MM bbl. reservoir barrels of fluids. Considering CO2 is injected for 30 days at a rate of 500 Mscf/day, the total injected CO2 volume is around 2.4 reservoir pore volume…”)
Sun teaches include at least one of min/max injection rates, a compressor pressure, or a bottom-hole pressure. (Pg. 485 left col ¶1 Sun teaches the injectors are constrained by the BHP, i.e. bottom-hole pressure “…The injectors were constrained by a surface rate of 500 Mscf/day with BHP constraint at 3500 psi…”)

Regarding Claim 7: Sun and AGUILERA teach The method of claim 1, wherein the step of executing the fluid property module further includes 
Sun teaches defining required ancillary properties including diffusion coefficients and viscosity. (Pg. 485 right col last ¶ - pg. 486 left col ¶1 Sun teaches the diffusion coefficient and the viscosity “…This greatly reduced the chemical potential of CO2 existing in the fractures and very little CO2 was able to reach further into the nano-Darcy permeability matrix with the small diffusion coefficient values obtained from laboratory experiment simulations. Therefore, the production after CO2 injection showed very minimal improvement because the primary change of oil properties still exists in the fracture regions. The improvement of production was mainly due to the viscosity reduction of the oil existed in the fractures…”)

Regarding Claim 8: Sun and AGUILERA teach The method of claim 1, 
Sun teaches wherein the step of executing the flow and transport module further includes calculating fluid flow within fractures and mass transport within a matrix and between the matrix and the fractures. (Pg. 482 left col ¶2 teaches the matrix of the rock contains a flow of the CO2 where fluid flow of CO2 diffuses in the fractures and the matrix pores between the different rock matrix “…CO2 first flows into and through the fractures getting in touch with the matrix surface. When the pressure gradient is high, CO2 permeates from the fracture into the matrix rock driven by the pressure difference. As a result, the oil gets swelled and extruded back into the fracture. When the pressure gradient becomes small, the diffusion rather than convection dominates the flow. With the force of concentration gradient, CO2 diffuses into the matrix pores, reducing oil viscosity and bring oil back into the fracture…”)

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Further, Claims 10-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph per dependency on Claim 9.

Conclusion
Claims 1-20 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cronin et al., “Diffusion-Dominated Proxy Model for Solvent Injection in Ultratight Oil Reservoirs” [DECEMBER 31 2018] SPE-190305-PA – Not eligible under prior art. Contains same inventive entity. Published after the EFD. Made of record and found during inventor search.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E JOHANSEN/Examiner, Art Unit 2146